 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    RODERICK WILLIAM LEAR,                           Case No. 1:17-cv-00071-DAD-JDP
12                       Plaintiff,                    ORDER GRANTING PLAINTIFF’S MOTION
                                                       TO CORRECT COMPLAINT; DENYING
13           v.                                        DEFENDANTS’ MOTION TO STRIKE
                                                       EVIDENCE; AND GRANTING PLAINTIFF’S
14    CORCORAN STATE PRISON, et al.,                   MOTION REGARDING EXHIBITS
15                       Defendants.                   ECF Nos. 54, 77, 80
16

17
            Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
18
     under 42 U.S.C. § 1983. This action proceeds on plaintiff’s claims against defendant Mansour for
19
     medical deliberate indifference and against California State Prison, Corcoran (“CSPC”) for
20
     damages under the Americans with Disabilities Act (“ADA”).
21
            As an initial matter, plaintiff’s motion to correct the date in paragraph 29 of his second
22
     amended complaint is granted for good cause shown. ECF No. 54. We will consider the second
23
     amended complaint as though November 2015 were the date in paragraph 29.
24
            Defendants filed a motion to strike material in plaintiff’s reply brief, arguing that plaintiff
25
     improperly introduced new evidence on reply. ECF No. 77. Plaintiff filed a motion seeking to
26
     keep his documents in evidence arguing that the information was duplicative of documents
27
     already on the docket. ECF No. 80. Plaintiff further seeks to introduce another forty-six pages of
28

                                                        1
 1   material in opposition to defendants’ motion for summary judgment. See ECF Nos. 78, 79. The

 2   disputed filing, at ECF No. 76, is not simply a reply to defendant’s opposition to plaintiff’s

 3   motion for summary judgment, but also plaintiff’s opposition brief to defendants’ motion for

 4   summary judgment. Thus, plaintiff is not limited by the rules of a reply brief as defendants

 5   contend. We deny defendants’ motion to strike, grant plaintiff’s motion seeking to keep his

 6   documents in evidence, and will allow defendants seven days to file a reply.

 7            Order

 8            1. Plaintiff’s motion to correct his second amended complaint, ECF No. 54, is granted.

 9            2. Defendants’ motion to strike, ECF No. 77, is denied.

10               a. Defendants shall have seven days to file a reply to plaintiff’s opposition.

11            3. Plaintiff’s motion regarding exhibits, ECF No. 80, is granted.

12
     IT IS SO ORDERED.
13

14
     Dated:      August 16, 2019
15                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18   No. 204
19

20
21

22

23

24

25

26
27

28

                                                        2
